                                           Case 3:20-cv-08131-AGT Document 5 Filed 12/07/20 Page 1 of 1




                                   1

                                   2
                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ANTHONY R. BUCH,                                 Case No. 20-cv-08131-AGT
                                                       Plaintiff,
                                   8
                                                                                          SUA SPONTE JUDICIAL REFERRAL
                                                 v.                                       FOR PURPOSE OF DETERMINING
                                   9
                                                                                          RELATIONSHIP OF CASES
                                  10     BADRINARAYANAN
                                         KOTHANDARAMAN, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In accordance with Civil Local Rule 3-12(c), it is hereby ordered that the above-captioned

                                  14   case is referred to the Honorable Beth Labson Freeman to determine whether it is related to In Re

                                  15   Enphase Energy, Inc. Derivative Litigation, Case No. 5:20-cv-04623-BLF.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 7, 2020

                                  18                                                  ______________________________________
                                                                                      ALEX G. TSE
                                  19                                                  United States Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
